1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                ***
8
                                                      Case No. 3:17-cv-00139-MMD-WGC
9     JEREMY TURNER,
                                                                   ORDER
10                                     Petitioner,
             v.
11

12    RENEE BAKER, et al.,
13                                 Respondents.
14

15         In this habeas corpus action, on August 20, 2018, the Court ruled on the

16   Respondents’ motion to dismiss, dismissed certain of the Petitioner’s claims, and ordered

17   the Respondents to file an answer responding to the Petitioner’s remaining claims within

18   90 days. (See ECF No. 34 (Order entered August 20, 2018).) The deadline for the answer

19   was subsequently extended by 45 days, to January 3, 2019, and then by 46 days, to

20   February 19, 2019. (See ECF No. 36 (Order entered November 20, 2018); ECF No. 39

21   (Order entered January 11, 2019).)

22         On February 8, 2019, Respondents filed a motion for an extension of time (ECF

23   No. 45), requesting a further 30-day extension, to March 21, 2019, for the answer.

24   Respondents’ counsel states that the extension of time is necessary because she only

25   recently, on January 18, 2019, was assigned responsibility for this case, and because of

26   her obligations in other cases.

27   ///

28   ///
1           The Court finds that Respondents’ motion for extension of time is made in good

2    faith and not solely for the purpose of delay, and that there is good cause for the extension

3    of time requested. The Court will grant the extension of time.

4           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

5    45) is granted. Respondents will have until March 21, 2019, to file their answer.

6           It is further ordered that, in all other respects, the schedule for further proceedings

7    set forth in the order entered April 4, 2017 (ECF No. 5) will remain in effect; under that

8    order, the Petitioner will have 60 days, after Respondents’ file their answer, to file a reply

9    to the answer.

10          DATED THIS 12th day of February 2019.

11

12                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
